WALLACE, Circuit Judge,
concurring in the judgment:
I concur only in the judgment to deny the writ of mandamus. Judge Jones’s reversal of his prior order denying admission to government attorneys renders unnecessary the government’s petition for a writ of mandamus. This is where our analysis should end. See In re Am. Fed’n of Gov’t Emps., AFL-CIO, 837 F.2d 503, 507 (D.C.Cir.1988) (denying petition for writ of mandamus and observing that “[w]here there’s no remedy, there’s no need to decide if there was a wrong”). In my view, our statutory writ authority is an improper vehicle for providing hopeful but non-binding assurances that Judge Jones will discontinue his practice of routinely denying admission to the government’s out-of-state attorneys, and then reversing course when such denials become subject to appellate review. The proper, and frankly more effective, place from which the government may obtain such assurances is the Judicial Council of the Circuit (Circuit Council).
I.
In 1939, Congress passed legislation instituting a comprehensive plan of decentralized judicial administration. The Administrative Office Act of 1939(Act) created the Administrative Office of the United States Courts, and thereby effectively transferred responsibility for supervising court administration from the Department of Justice to the courts themselves. The primary purpose of the Act was “to furnish to the Federal courts the administrative machinery for self-improvement, through which those courts will be able to scrutinize their own work and develop efficiency and promptness in their administration of justice.” H.R.Rep. No. 76-702, at 2 (1939).
Integral to this goal was the creation of a Circuit Council in each circuit to act as a local “board of directors” for the circuit. See Chandler v. Judicial Council of the Tenth Circuit of the United States, 398 U.S. 74, 86 n. 7, 90 S.Ct. 1648, 26 L.Ed.2d 100 (1970). Presently, the Circuit Council consists of the chief judge of the circuit, who presides, and an equal number of circuit and district judges of the circuit. 28 U.S.C. § 332(a)(1). Unlike the Judicial Conference of the Circuit, whose “purely advisory” function is “to provide an opportunity for friendly interchange among judges and between bench and bar, out of which might grow increased understanding of problems of judicial administration and enhanced cooperation toward their solution,” the Circuit Council is “designed as an actual participant in the management of the judicial work of the circuit.” Chandler, 398 U.S. at 98, 90 S.Ct. 1648 (Harlan, J., concurring).
Indeed, the Circuit Council is presently vested with broad authority to “make all necessary and appropriate orders for the effective and expeditious administration of justice within its circuit.” 28 U.S.C. § 332(d)(1). In aid of this authority, the Circuit Council may hold hearings, take sworn testimony, and issue subpoenas. Id. The Circuit Council also possesses review authority over district courts’ local rules to ensure their consistency with the Supreme Court’s general rales of practice, procedure, and evidence. Id. § 332(d)(4). Importantly, these powers come with teeth:
All judicial officers ... of the circuit shall promptly carry into effect all orders of the judicial council. In the case of failure to comply with an order made under this subsection, ... a judicial council or a special committee ... may *962institute a contempt proceeding in any district court in which the judicial officer ... who fails to comply with the order ... shall be ordered to show cause before the court why he or she should not be held in contempt of court.
Id. § 332(d)(2).
In 1980, the Judicial Conduct and Disability Act built upon the Administrative Office Act, and augmented the role of the judicial council in investigating judges whose conduct is prejudicial the “effective and expeditious administration of justice.” Id. The Circuit Council has power to conduct investigations of such alleged conduct so long as the conduct is not “directly related to the merits of a decision or procedural ruling,” id. § 352(b)(1)(A)(ii), and does not rise to the level of an impeachable offense. See J. Clifford Wallace, Resolving Judicial Corruption While Preserving Judicial Independence: Comparative Perspectives, 28 Cal. W. Int’l L.J. 341, 348-49 (1998).
Since its institution, the Circuit Council has been the primary administrator of discipline within the federal judiciary. Most of the Circuit Council’s work in this regard is performed informally and inconspicuously, and with great effectiveness. See generally Charles Gardner Geyh, Infomal Methods of Judicial Discipline, 142 U. Pa. L.Rev. 243 (1993). As one former chief judge has said: “[W]e believe [the Circuit Council’s] success may be measured by its lack of visibility. We suspect that some who have criticized councils for inactivity are unmindful of the saw that still waters run deep, and that the most effective actions are often the most inconspicuous.” In re Imperial “400” Nat’l, Inc., 481 F.2d 41, 47 (3d Cir.1973). Indeed, our own Circuit Council has long been successful in dealing with judicial misconduct “through an informal mechanism, backed up by [its] power to enter orders if necessary under ... § 332.” U.S. Court of Appeals for the Ninth Circuit, Report on the Implementation of the Judicial Conduct and Disability Act of 1980 in the Ninth Judicial Circuit (1987). My own experience as former chief judge and as a current member of the Circuit Council bears this out. Typically, even the most serious judicial problems are resolved successfully without the filing of a formal complaint.
Occasionally, however, it may become necessary to initiate a formal complaint against a judge who (1) has “engaged in conduct,” 28 U.S.C. § 351(a); (2) that is not “directly related to the merits of a decision or procedural ruling,” id. § 352(b)(1)(A)(ii); (3) but is “prejudicial to the effective and expeditious administration of the business of the courts,” id. § 351(a). The Judicial Code provides that “[a]ny person alleging that a judge has engaged in [such] conduct ... may file ... a written complaint containing a brief statement of the facts.” Id. Alternatively, the chief judge may, on the basis of information available to him or her, “identify” a complaint through a written order “and thereby dispense with the filing of a written complaint.” Id. § 351(b).
Once a complaint has been filed or identified, the chief judge must expeditiously review it to determine “whether appropriate corrective action has been or can be taken without the necessity for a formal investigation,” or whether the facts stated in the complaint are “plainly untrue” or “incapable of being established through investigation.” Id. § 352(a). During this process, the chief judge may request that the judge whose conduct is the subject of complaint file a written response. Id.
The chief judge may then issue a final written order (1) dismissing the complaint for various enumerated reasons, see id. § 352(b)(1); or (2) concluding that appropriate corrective action has been taken or that intervening events have rendered the *963complaint unnecessary, id. § 351(b)(2). Failing those, however, the chief judge must appoint a special committee to investigate the allegations in the complaint. Id. § 353(a). The committee then conducts an investigation and files a comprehensive written report with the entire Circuit Council, with recommendations for appropriate action. Id. § 353(c).
The Circuit Council may conduct additional investigation, dismiss the complaint, or take action against the judge whose conduct is the subject of complaint, including issuance of a private or public reprimand. Id. § 354(a)(1)-(2).
II.
Instead of a non-binding advisory opinion, the statutory procedures outlined above provide the proper vehicle by which the United States may potentially obtain the assurances it seeks in this case. The government could, for example, seek a specific order from the Circuit Council under section 332 correcting Judge Jones’s alleged pattern and practice of denying, as a matter of course, admission to out-of-state government attorneys, coupled with his subsequent reversal whenever such denial becomes the subject of a petition for a writ of mandamus. See J. Clifford Wallace, Must We Have the Nunn Bill?, 51 Ind. L.J. 297, 322 (1976) (observing that the Circuit Council’s power to issue orders likely includes the “issuance of ‘specific orders, directed to individual judges, and limited to the correction of a specific situation for which that judge can be held directly responsible,’” quoting Comment, The Authority of the Circuit Judicial Councils: Separation of Powers in the Courts of Appeal, 5 Seton Hall L.Rev. 815, 860 (1974)). Indeed, “[a]n order by the Council to a district judge ... involve[s] supervision of a subordinate judicial officer,” and “in this regard, [is] not unlike the extraordinary writ of mandamus.” Chandler, 398 U.S. at 106, 90 S.Ct. 1648 (Harlan, J., concurring). Such an order may be especially appropriate given the Circuit Council’s authority to review the local rules of district courts, including the local rule upon which Judge Jones relied to deny routinely admission to out-of-state government attorneys. See 28 U.S.C. § 332(d)(4).
Alternatively, the government could file a complaint with the Circuit Council against Judge Jones. Indeed, the House Report on the Judicial Conduct and Disability Act contemplated use of the formal complaint procedure in this very circumstance: “If a clear impediment to the administration of justice is shown ... the circuit council could hear a case brought against a judge who is a litigant in a legal proceeding.” H.R.Rep. No. 96-1313, at 8 (1980).
Of course, it bears emphasizing that the Circuit Council is not an alternative appellate forum in which to address the merits of a judge’s order. In re Charge of Judicial Misconduct, 613 F.2d 768, 769 (9th Cir.1980) (the Circuit Council’s procedures “are not intended to provide an alternate avenue for appealing a judge’s rulings in a particular case”). Indeed, the Circuit Council does not review “objections to substantive or procedural error” because “in such cases the gravamen of the complaint is not the fitness of the judge, but the merit of his decision.” In re Charge of Judicial Misconduct, 685 F.2d 1226, 1227 (9th Cir.1982). Here, however, the gravamen of the government’s complaint is not the merits of Judge Jones’s decision to deny government attorneys admission in the present case — otherwise the government would not still be pressing for a writ after Judge Jones reversed course, granting them the particular relief they asked us compel through a writ. Rather, the government seeks an assurance that Judge Jones’s pattern and practice of routinely *964denying out-of-state government attorneys admission — and subsequently reversing himself to insulate’such orders from appellate review — will not happen in the future. Such forward-looking relief is not within our statutory mandamus power as a three-judge panel, but it falls well within the statutory purview of the Circuit Council.
Indeed, the Committee on Judicial Conduct and Disability, a sub-part of the Judicial Conference of the United States, recently recognized that “a judge’s pattern and practice of arbitrarily and deliberately disregarding, prevailing legal standards and thereby causing expense and delay to litigants may be misconduct.” In re Judicial Conduct and Disability, 517 F.3d 558, 562 (U.S.Jud.Conf.2008). Subsequently, however, Judge Kozinski, during his tenure as chief judge, issued an order clarifying that to avoid the merits-related bar on judicial misconduct complaints by alleging a “pattern or practice,” “a complainant must at a minimum allege that the rulings in question have been reversed on appeal,” because the Circuit Council “cannot determine whether a judge’s rulings are erroneous.” In re Judicial Misconduct, 631 F.3d 961, 962 (9th Cir.2011). But here, Judge Jones has insulated himself from appellate review by reversing course whenever a petition has been filed, thus rendering ineffective any petition for a writ of mandamus. The Supreme Court clarified decades ago, quoting our circuit’s precedent, that “[a]lthough it is well established that Judicial Councils do not exist to review claims that a particular trial judge’s rulings were erroneous, In re Charge of Judicial Misconduct, 613 F.2d 768 (9th Cir.1980), they do exist ‘to provide an administrative remedy for misconduct of a judge for which no judicial remedy is available.’ In re Charge of Judicial Misconduct, 595 F.2d 517 (9th Cir.1979).” Richardson-Merrell, Inc. v. Roller, 472 U.S. 424, 435 n. 2, 105 S.Ct. 2757, 86 L.Ed.2d 340 (1985). See also Wright & Miller, Fed. Prac. & Proc. § 3939 (“Judicial council action is most obviously proper even with respect to isolated conduct if there is no apparent remedy by appeal or writ....”). Judge Jones’s pattern of denying admission and then reversing himself only after the government files a petition for a writ — which insulates his rulings from “remedy by appeal or writ” — likely qualifies, therefore, as the type of conduct that is most properly addressed by the Circuit Council. Even if the Circuit Council could not opine on the merits of Judge Jones’s denial, moreover, it surely could prevent him from engaging in a practice of insulating his denials from appellate review.
The majority concludes that their advisory opinion is necessary because at the time the petition was filed, i.e., before Judge Jones reversed himself, the Bau-man factors weighed in favor of issuing a writ. But Bauman’s first factor — whether the “party seeking the writ has no other adequate means, such as a direct appeal, to attain the relief he or she desires” — is a prerequisite, the Supreme Court has held, to issuance of the writ. Cheney, 542 U.S. at 381, 124 S.Ct. 2576. The purpose of the first Bauman factor is to assess only the “availability” of an adequate alternative means, not to consider whether the petitioner is likely to be successful in employing it. Bauman, 557 F.2d 650 at 656. Indeed, Bauman states, “the availability of a direct appeal would weigh strongly against a grant of mandamus.... [E]ven if the grant of an interlocutory appeal from the order is not a foregone conclusion, the possibility remains ... that a[n] appeal may be available. That possibility, or uncertainty, regarding appealability militates against issuance of a writ here.” Id. (emphasis added).
The majority is content to assume that “pursuing a misconduct complaint was not an adequate alternative means to obtain *965relief.” However, in this ease, as in Bau-man, even though it was “not a foregone conclusion” that the United States would obtain the relief it seeks through the filing of a formal complaint, it is clear that the “availability” of an adequate alternative means — even if “uncertain[ ]” — militates against issuance of a writ in this case. I would therefore hold that this “prerequisite” for issuance of mandamus, Cheney, 542 U.S. at 381, 124 S.Ct. 2576, was not satisfied here, at the time the petition was filed or after. Consequently, even under the majority’s own rubric, it should not be issuing an advisory opinion in this case.
In sum, we properly denied the government’s petition for a writ of mandamus because Judge Jones’s voluntary reversal rendered it unnecessary. However, our denial does not leave the government without an avenue for the relief it seeks. Particularly in the present case, which involves a district judge’s pattern and practice across many cases, followed by his voluntary self-reversal in those cases that become subject to appellate review, the government could, if necessary, seek relief from the Circuit Council. If the government deems it necessary to file a future misconduct complaint to address Judge Jones’s alleged pattern and practice, the chief judge may determine that further investigation is warranted. In that event, if the Circuit Council’s investigation supports the government’s allegations, the Circuit Council may, in its discretion, issue a public reprimand providing the assurances that the government seeks.
III.
In light of the role Congress established for the Circuit Council in resolving the issues the government raises here, our court should abstain from using the blunt instrument of our section 1651 writ authority to offer nonbinding guidance to district courts, especially when subsequent events render issuing the writ unnecessary. See Richardson-Merrell, 472 U.S. at 435 n. 2, 105 S.Ct. 2757 (observing that action by the Circuit Council is appropriate where judicial remedies are unavailable).
Our court has strayed in recent years from the traditional understanding , that our mandamus authority is sharply limited to truly extraordinary circumstances in which no alternative remedy — judicial or administrative — is available. As the majority points out, our court has sometimes offered “advice” to district judges on legal issues for which there was no judicial writ remedy when it has concluded that the alleged wrongs were capable of repetition but evaded review. See, e.g., Phoenix Newspapers, Inc. v. U.S. Dist. Court for the Dist. of Ariz., 156 F.3d 940, 948-49 (9th Cir.1998). This practice appears to be an extension of several earlier cases in which our court invoked a so-called “supervisory mandamus” authority to “provide necessary guidance to the district courts” regarding “questions of law of major importance to the administration of the district courts.” In re Cement Antitrust Litig., 688 F.2d 1297, 1307 (9th Cir.1982); see also Admiral Ins. Co. v. U.S. Dist. Court for the Dist. of Ariz., 881 F.2d 1486, 1491 (9th Cir.1989) (stating that “exercise of supervisory mandamus authority” was warranted because the case involved an “important question of first impression” that would “elude review”). This in spite of there being no case or controversy before the court.
The term “supervisory mandamus” owes its existence to a blip in Supreme Court jurisprudence from the 1957 case of La Buy v. Howes Leather Co., 352 U.S. 249, 77 S.Ct. 309, 1 L.Ed.2d 290 (1957). In La Buy, over a blistering dissent by Justice Brennan joined by Justices Frankfurter, Burton, and Harlan, the Court stated its belief that “supervisory control of the District Courts by the Courts of Appeals is *966necessary to the proper judicial administration in the federal system. The All Writs Act confers on the Courts of Appeals the discretionary power to issue writs of mandamus in ... exceptional circumstances.” Id. at 259-60, 77 S.Ct. 309.
Two decades later, we observed in Bauman v. U.S. Dist. Court, 557 F.2d 650 (9th Cir.1977), that “[s]ince the advent of the concept of ‘supervisory mandamus’ in La Buy ... the challenge to the federal appellate courts has been to formulate objective principles to guide the exercise of their section 1651 power.” Id. at 653. We cautioned against the “obvious’’ “dangers of unprincipled use of that power,” which “could readily subvert the policies underlying the finality rule” or the “congressional scheme governing interlocutory appeals,” and which could “undermine the mutual respect ... between federal trial and appellate courts.” Id. We pointed out that “without articulable and practically applicable guidelines to govern the issuance of extra-ordinary writs, appellate judges would continually be subject to the temptation to grant such relief merely because they are sympathetic with the purposes of the petitioners’ underlying actions, or because they question the trial court’s ability to direct the litigation efficiently or impartially.” Id. at 653-54. In light of those dangers, we instituted a five-factor test to bring principled guidance to the exercise of section 1651 power, recognizing that its “continuing effectiveness ... depends on its reasoned and principled exercise.” Id. at 654.
Despite the potentially broad interpretations that Courts of Appeals might be tempted to derive from La Buy, they would do well to observe that the Court has since retreated considerably from this expanded use of mandamus that it seemed to sanction in 1957. Indeed, in its most recent articulation of our statutory mandamus authority, the Court reiterated that the “traditional use of the writ in aid of appellate jurisdiction ... has been to confine [the court against which mandamus is sought] to a lawful exercise of its prescribed jurisdiction.” Cheney v. U.S. Dist. Court for the Dist. of Columbia, 542 U.S. 367, 380, 124 S.Ct. 2576, 159 L.Ed.2d 459 (2004) (alteration in original) (internal quotation marks omitted). Consequently, “only exceptional circumstances amounting to a judicial usurpation of power or a clear abuse of discretion will justify the invocation of this extraordinary remedy.” Id. (internal quotation marks and citations omitted). This is a far cry from offering advice on administrative issues, i.e., so-called “supervisory mandamus.”
The foremost “prerequisite[ ]” to invoking statutory mandamus authority is that the party seeking issuance of the writ “have no other adequate means to attain the relief he desires.” Id., quoting Kerr v. United States Dist. Court for the N. Dist. of Cal., 426 U.S. 394, 403, 96 S.Ct. 2119, 48 L.Ed.2d 725 (1976); see also Bauman, 557 F.2d at 654. The purpose of this threshold hurdle is to “ensure that the writ will not be used as a substitute for the regular appeals process.” Cheney, 542 U.S. at 380-81, 124 S.Ct. 2576. In accordance with this principle, our mandamus authority, whether phrased as “supervisory” or not, must not be invoked as a substitute for any “other adequate means” by which the petitioner may “attain the relief he or she desires.” Bauman, 557 F.2d at 654.
Our court should therefore avoid invoking “supervisory mandamus” authority for anything it deems to implicate questions of “major importance” whose “resolution would add importantly to the efficient and orderly administration of the district courts.” In re Cement Antitrust Litig., 688 F.2d at 1305. Congress has established extra-judicial mechanisms for dealing with certain issues, and we must defer *967to Congress, lest onr so-called “supervisory” authority become a tool for scattershot resolution of important issues of court administration that Congress directed to be handled outside the normal judicial process, through the judicial administrative organization of the Circuit Council.
For example, we declined a petitioner’s invitation to exercise a so-called “inherent supervisory authority” over rules implemented under 28 U.S.C. § 2071 to review certain plans issued by the district court pursuant to the Criminal Justice Act (CJA). Russell v. Hug, 275 F.3d 812, 820-21 (9th Cir.2002). We refused to exercise any so-called supervisory authority over such plans because in the CJA “Congress granted to the Judicial Council a continuing authority to supervise such plans.” Id. at 821. Because the statutory “provisions ma[d]e clear that the district court’s adoption and modification of a plan under the [CJA] is an administrative matter, subject to the governance of the Judicial Council,” we held that our appellate review authority under 28 U.S.C. § 1291 “does not authorize us to engage in supervisory oversight of administrative actions of the district courts.” Id.
The same should be said about our mandamus authority in light of the statutory provisions delegating responsibility over the administrative issues presented in this appeal to the Circuit Council. The Circuit Council has statutory review authority over the local rule invoked by Judge Jones in denying admission to non-local government attorneys. Moreover, as set forth above, the Circuit Council has statutory authority to issue orders to correct judicial conduct that is prejudicial to the “effective and expeditious administration of justice within its circuit.” 28 U.S.C. § 332(d)(1). Because this authority was given by Congress to the Circuit Council, I cannot join the majority opinion. We should not use our opinion denying the government’s petition for a writ of mandamus to offer the guidance of two judges on these administrative matters.
I therefore concur only in the judgment denying the writ of mandamus.